Citation Nr: 1434912	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Chicago, Illinois


THE ISSUE

Entitlement to an annual clothing allowance.

(The following issues are addressed in a separate Board decision:  (1) entitlement to service connection for erectile dysfunction, (2) entitlement to an increased rating for residuals of a thoracolumbar spine compression fracture, (3) entitlement to an increased rating for residuals of distal phalanx fractures of the second and third toes of the right foot, (4) entitlement to an increased rating for bilateral pes planus, and (5) entitlement to a temporary total rating under 38 C.F.R. § 4.30 for treatment of the thoracolumbar spine disability requiring convalescence.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran, M.F., and C.D.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Chicago, Illinois.  The Veteran testified before the undersigned in November 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he is entitled to a clothing allowance because his back brace causes wear and tear to his clothing, including his shirts, the tops of his pants, and his belts.  See Board Hearing Transcript (Tr.) at 28.  He also said that the brace causes excessive sweating, which stains his clothing.  Id. at 29.

Treatment records from the Veteran's private chiropractor (G.C.) indicate that he was prescribed a hard shell orthosis (thoracolumbar sacral orthosis - TLSO) in 2010.  This was due to persistent symptoms involving low back pain associated with lumbar spine degenerative disc disease (DDD), a herniated nucleus pulposus (HNP) at the L4-L5 level, and lumbar radiculopathy.  

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, permitted that certain eligibility criteria are satisfied.  Relevant to the Veteran's claim, he is entitled to a clothing allowance if the Undersecretary for Health or a designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing.  38 C.F.R. §§ 3.810(a)(1)(ii)(A) (2013).  

The Board notes that the Veteran is currently service-connected for residuals of a thoracolumbar spine compression fracture and that the evidence does not show that the TLSO brace was prescribed for this disability.  However, a claim for entitlement to service connection for intervertebral disc syndrome (IVDS), to include lumbar spine DDD and HNP, has been raised by the record and referred to the AOJ for adjudication.  Because the Veteran's request for a clothing allowance depends on the outcome of that determination, these claims are inextricably intertwined.  Therefore, the claim for entitlement to an annual clothing allowance must be deferred pending the resolution of the claim for service connection for IVDS.  

If entitlement to service connection for IVDS, to include lumbar spine DDD and HNP, is granted, the Board finds that, pursuant to 38 C.F.R. § 3.810, the matter should be referred to the Undersecretary of Health or a designee for certification that the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected disability tends to wear or tear his clothing.

Accordingly, the case is REMANDED for the following actions:

1.  If service connection is granted with respect to the pending claim of entitlement to service connection for IVDS, to include lumbar spine DDD and HNP, the VAMC should submit the Veteran's claim for an annual clothing allowance to the Undersecretary of Health or her designee, to obtain certification as to whether the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected spine disability tends to wear or tear his clothing.

2.  Thereafter, and after taking any additional development deemed necessary, the VAMC should readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is denied, provide the Veteran and his representative with a Supplemental Statement of the case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

